Citation Nr: 1748993	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  10-48 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus, including due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, in support of his claims (at the time there were more), the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words, at a Travel Board hearing.  The Board sent him a letter in August 2011 regrettably advising him that, because of technical difficulties, the tape recorder during his hearing did not record, therefore not allowing for a written transcript of the proceeding to be made.  Consequently, he was given the opportunity to have another hearing, but in his response later in August 2011 he indicated he did not want another hearing, preferring instead to have his case considered based on the existing evidence of record.

The Board subsequently, in October 2013, remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development.  Regrettably, another remand is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

Review of the claims file reveals that the Veteran receives continuous treatment from VA.  However, VA treatment records regarding the Veteran dated since November 2013 have not been obtained and associated with the claims file.  As such, the appeal must be remanded for attempts to be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since November 2013.  38 C.F.R. § 3.159 (2016).

In October 2013 the Board ordered that the Veteran be afforded a VA medical examination with regard to his claim.  The Board asked that an opinion be rendered regarding whether, after review of the pertinent medical history including the VA treatment history from April 2006 suggesting abnormal glucose readings, the Veteran had a confirmed diagnosis of Type II Diabetes Mellitus.  The Veteran was afforded a VA examination in November 2013.  The examiner stated that as of the date of the examination the Veteran did not have a confirmed diagnosis of Type II Diabetes Mellitus.  The examiner was unable to find any documentation of glucose or hemoglobin A1C values sufficiently elevated to render the diagnosis.  The examiner found that the Veteran had lab work values that were consistent with a diagnosis of impaired glucose tolerance.  The examiner noted that the Veteran reported that he was told about 6 years prior that he had borderline diabetes, that he saw a nutritionist and was put on a diet.  

The Board notes that in rendering the opinion, the examiner did not comment upon the significance of the Veteran being prescribed test strips for blood glucose or comment upon the significance of the Veteran's impaired glucose tolerance or whether it is related to his active service.  As such, the Board finds the examination to be inadequate and the claim must be remanded for the Veteran to be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  As additional records regarding have been associated with the claims file indicating that the Veteran may have a current diabetes disability, the Board finds it necessary to afford the Veteran another VA medical examination.

Accordingly, this claim is REMANDED for the following still further development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran dated since November 2013.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any diabetes disability found to be present.  The claims folder should be made available to the examiner for review. All indicated studies should be performed, and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diabetes disability found to be present is related to or had its onset during service.  

The examiner should consider and discuss the significance of the Veteran's prescription of test strips for blood glucose and impaired glucose tolerance.  The rationale for all opinions expressed must be provided in a report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

